NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                         JUN 21 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT



 FEN XING CHEN,                                      No.      14-71112

                    Petitioner,                      Agency No. A087-610-379

    v.
                                                     MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                    Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  Submitted June 14, 2016**

Before: BEA, WATFORD, and FRIEDLAND, Circuit Judges.

         Fen Xing Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence the agency’s factual findings, applying the

standards governing adverse credibility determinations created by the REAL ID

Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny the

petition for review.

      The BIA found Chen not credible based on an inconsistency between his

testimony and application as to his continued practice of Falun Gong in China after

his arrest, the omission from his application that police had come to his home six

times after he left China, and the IJ’s negative demeanor finding. Substantial

evidence supports the BIA’s adverse credibility determination. See id. at 1048

(adverse credibility finding reasonable under the “totality of circumstances”). In

the absence of credible testimony, Chen’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                         2                                    14-71112